Appeal by the defendant from (1) a judgment of the County Court, Orange County (Berry, J.), rendered July 2, 1996, convicting him of criminal possession of a controlled substance in the third degree under Indictment No. 96-00177, upon his plea of guilty, and imposing sentence, and (2) an amended judgment of the same court, also rendered July 2, 1996, revoking a sentence of probation previously imposed by the same court under Indictment No. 94-00695, upon a finding that he had violated a condition thereof, after a hearing, and imposing a sentence of imprisonment upon his previous conviction of attempted criminal possession of a controlled substance in the third degree.
Ordered that the judgment and the amended judgment are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Miller, J. P., Thompson, Joy and Luciano, JJ., concur.